DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 23 is objected to because of the following informalities:  In Line 2, the word --further-- should be added before the word “includes”.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  In Line 2, the word --further-- should be added before the word “includes”.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  In Line 2, the word --further-- should be added before the word “includes”.  Appropriate correction is required.
Claim 35 is objected to because of the following informalities:  In Line 9, the word --wherein-- should be added at the beginning of the line.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 40-41 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McGinley et al. (US PG Pub No. 2015/0157340).
Regarding Claim 40, McGinley et al. discloses a system (Figs. 29 & 37, Paragraph [0274]), comprising: a locator device (adjustment block 100 and cut guide 290, Fig. 37) having a body extending from an inferior portion (lower portion) to a superior portion (upper portion) and having a first side (inner patient-contacting side) and an opposed second side (outwardly facing side), the first side including a first surface (notched portion of 290 for 134, Fig. 37) that is configured to conform to a foreign object (tool holder 134, Paragraph [0276]) disposed in a body of a patient based on preoperative imaging of the patient, the inferior portion of the body defining a first pair of holes (pin holes of ears 296, Paragraph [0179]), and the superior portion of the body defining a second pair of holes (holes for pins 150, Paragraph [0178]), wherein the body is sized and configured to extend across a joint formed between at least two bones in the patient (Fig. 37) such that the first pair of holes is configured to guide a first pair of elongate devices (pins 297) into a first bone of the joint (talus 265), and the second pair of holes is configured to guide a second pair of elongate devices (pins 150) into a second bone of the joint (tibia 260).
Regarding Claim 41, McGinley et al. discloses wherein the body includes a tab (frame 130, Fig. 37) extending outwardly from the second side, the tab defining a third hole (lateral aperture through frame 130) that is aligned perpendicular with respect to at least one of the first pair of holes and the second pair of holes (the lateral aperture through frame 130 extends in a left-to-right direction and the pin holes of ears 296 extend in a front-to-back direction with respect to 290).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23 & 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds et al. (US PG Pub No. 2014/0163570) in view of Lian (US PG Pub No. 2011/0218542).
Regarding Claims 22-23, Reynolds et al. discloses a surgical device (guide 30, Figs. 3-5B, Paragraphs [0032-]), comprising: a body having a first side (inner patient-contacting side) and a second side (outwardly facing side) disposed opposite the first side, the first side including a first surface (bone-engaging surface of inner patient-contacting side of 30, Fig. 2); wherein a tab (outwardly extending projection for wire 35, Fig. 4A-4B, Paragraph [0033]) extends outwardly and away from the second side (Fig. 4A), the tab defining a first hole (aperture through projection for wire 35, Fig. 4A) therein 
Reynolds et al. does not disclose that the first surface is complementary to a surface of a foreign object disposed within a patient based on preoperative imaging of the patient; however, Paragraph [0028] discloses “The disclosed systems and methods may advantageously utilize custom manufactured surgical instruments, guides, and/or fixtures that are based upon a patient's anatomy to maximize the accuracy of assessing the alignment of the guide using fluoroscopy during a surgical procedure.  These custom instruments, guides, and/or fixtures may be created by imaging a patient's anatomy with a computer tomography ("CT") scanner, a magnetic resonance imaging ("MRI") machine, or like medical imaging technology prior to surgery and utilizing these images to create patient-specific instruments, guides, and/or fixtures. This is generally termed as a preoperative assessment or plan and may be used in conjunction with intra-operative tools to accurately implement such a plan.
Lian discloses systems for use in ankle replacement surgery (Figs. 1-7, Paragraphs [0122-0144]), wherein the system comprises a custom tibial cutting guide (20), a custom talar cutting guide (80), and a tibial reaming guide (160), wherein the custom tibial cutting guide (20) comprises an inner patient-specific surface (40) which is 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the body of the device of Reynolds such that the inner patient-contacting side is complementary to the patient’s tibia and the tibial reaming guide arranged in the joint based on preoperative imaging of the patient as taught by Lian in order to provide a custom fit thus increasing stability between the guides and bone prior to making cuts in the joint.
Regarding Claim 30, the combination of Reynolds et al. and Lian discloses the claimed invention as stated above in claim 22, and Reynolds et al. further discloses wherein the hole in the tab is sized and configured to receive a radiopaque object (k-wire 35, Paragraph [0033]) therein.

Allowable Subject Matter
Claims 31-39 are allowed. (See claim objections above)
Claims 24-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775